Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “an optical film with a water vapor transmission rate (40°C, 90% relative humidity, 24 hours) of 100 g/m2-day or less”.  The scope of the claim is confusing because it is not clear if the optical film in claim 4 is the same or different as the optical film in claim 1.  Given that from the specification there only appears to be one optical film, it is suggested that the “an optical film with a water vapor transmission rate (40°C, 90% relative humidity, 24 hours) of 100 g/m2-day or less” should be changed to “the optical film having a water vapor transmission rate of 100 g/(m2-day) or less as measured at a temperature of 37°C and 88.5% relative humidity for 24 hours”.  For examination purposes, the examiner is interpreting the optical film in claim 4 to be the same as that of claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2008/249901 A, published 16 Oct. 2008, hereinafter Matsumoto) in view of Choi et al. (KR 2014/0120262 A, published 13 Oct. 2014, hereinafter Choi) and evidence provided by Millipore-Sigma (“Benzyl acrylate,” accessed 13 May 2022).
Regarding claims 1-4, 9-15, and 18, Matsumoto teaches a polarizer element, protective films, and an adhesive layer on one protective film (Abstract) where the adhesive film is made from an acrylic pressure sensitive adhesive (paragraphs 0015 and 0018).  Matsumoto teaches his acrylic pressure-sensitive adhesive comprises an (meth)acrylic acid alkyl ester with an alkyl group with 2 to 20 carbons, such as butyl (meth)acrylate (paragraph 0019).  Matsumoto teaches that one or more types of copolymerizable monomers may be used, including 4-hydroxybutyl (meth)acrylate (polar functional group containing monomer) (paragraph 0020) and methyl acrylate (alkyl (meth)acrylate monomer having an alkyl group with 3 or less carbon atoms) (paragraph 0024).  
Matsumoto teaches an image display device with the layers shown in Figure 3 (reproduced below, see original Japanese patent document), which includes a polarizer (polarizing plate) (paragraphs 0144 and 0159).  As shown in the figure, the optical laminate is attached to the polarizer via Matsumoto’s adhesive layer.


    PNG
    media_image1.png
    621
    467
    media_image1.png
    Greyscale

4 – hard coat layer
3 – coating layer
2- transparent base film
6 – polarizer
7 – protective film
8 – adhesive layer
9 – liquid crystal cell
(paragraph 0159)

Matsumoto teaches the inclusion of an optically anisotropic layer formed from a  polymer film (optical film) comprising polyolefins, norbornene-based polymers, and poly(meth)acrylic acid esters (paragraphs 0078 and 0082).
Matsumoto does not disclose the water vapor transmission rate of his optically anisotropic film (optical film).  However, it is the examiner’s position that given the optical film of Matsumoto and the optical film of the claimed invention are formed from the same polymers, the optical film of Matsumoto would inherently have the same water vapor transmission rate as the claimed invention, and therefore, would fall within the claimed range for water vapor transmission rate.
Matsumoto teaches a pressure sensitive adhesive layer obtained by copolymerizing butyl acrylate and methyl acrylate, with a ratio of butyl acrylate to methyl acrylate in the copolymer is preferably 50% or more of butyl acrylate (paragraph 0024).
Thus, the ratio of butyl acrylate to methyl acrylate is 1.5/1.0 or greater, which corresponds to butyl acrylate being 60 wt.% (1.5/(1.5+1.0)) or more, and methyl acrylate being 40 wt.% (1.0/(1.0+1.5)) or less.
Matsumoto does not disclose the amounts of monomers with polar groups, the inclusion of monomers with aromatic groups, an optical film having a water vapor transmission rate of 100 g/m2/day or less at 37⁰C and 88.5% RH (for 24 hours), nor that his pressure sensitive adhesive has a ratio of loss tangent at 100⁰C to loss tangent at 30⁰C of 1.7 or less.
Choi teaches an acrylic pressure sensitive adhesive for polarizing plates and liquid crystal displays (paragraph 0002), and his adhesive comprises 70-85 wt.% (meth)acrylate monomer having alkyl groups with 1-12 carbons, including butyl acrylate and methyl acrylate, 5-20 wt.% benzyl methacrylate, and 0.1-5 wt.% of 4-hydroxybutyl acrylate (claims 5 and 6 and paragraph 0032).
As evidenced by Sigma-Aldrich, benzyl methacrylate has the chemical structure of Formula 1 (in claim 12 of the current invention) with n=1, R1 as hydrogen, A as a methyl group, and Q as a single bond, and P is an aromatic ring.
Given that Matsumoto and Choi are drawn to acrylic pressure sensitive adhesives comprising (meth)acrylic monomers, including butyl acrylate, methyl acrylate, and 4-hydroxybutyl acrylate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use amounts of benzyl acrylate and 4-hydroxybutyl acrylate as taught by Choi in the acrylic pressure sensitive adhesive of Matsumoto.  Since Matsumoto and Choi are both drawn to acrylic pressure sensitive adhesives comprising (meth)acrylic monomers, including butyl acrylate, methyl acrylate, and 4-hydroxybutyl acrylate, one of ordinary skill in the art would have a reasonable expectation of success in using the amounts of benzyl acrylate and 4-hydroxybutyl acrylate as taught by Choi in the acrylic pressure sensitive adhesive of Matsumoto.  Further, Choi teaches the benzyl methacrylate minimizes light leakage by controlling the birefringence, and amounts less than 5 wt.% or more than 20 wt.% the light leakage prevention is lowered (paragraph 0036-0037).  Regarding the hydroxybutyl acrylate, Choi teaches this compound serves as a cross-linkable monomer and shortens curing period (paragraph 0036), and for amounts less than 0.1 wt.%, the number of cross-links formed is too small, resulting in insufficient cohesive forces (paragraph 0038).
As presented above, Choi teaches his adhesive comprises 70-85 wt.% (meth)acrylate, 5-20 wt.% benzyl methacrylate, and 0.1-5 wt.% 4-hydroxybutyl acrylate, and Matsumoto teaches his adhesive comprises a butyl acrylate/methyl acrylate ratio of 1.5/1 or more.  Thus, the adhesive of Matsumoto in view of Choi comprises about 5.9 (5/85*100) to 48 parts (20/(70*(1.5/(1.5+1)))*100) benzyl methacrylate per 100 parts butyl acrylate, about 0.12 (0.1/85*100) to 11.9 parts (5/(70*(1.5/(1.5+1)))*100) 4-hydroxybutyl acrylate per 100 parts butyl acrylate, and about 0 (0/(1.5) to 67 parts (1/(1.5)*100) methyl acrylate per 100 parts butyl acrylate.  The amount of butyl acrylate in the adhesive of Matsumoto in view of Choi is about 42 (70*1.5/(1+1.5)) to 85 wt.% (85*1.5/(0+1.5)) of the acrylic polymer.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amount of methyl acrylate, benzyl methacrylate, and 4-hydroxybutyl acrylate and amount of butyl acrylate from the overlapping portion of the ranges taught by Matsumoto in view of Choi because overlapping ranges have been held to be prima facie obviousness.
It is the examiner’s position that given the pressure-sensitive adhesive layer of Matsumoto in view of Choi comprises the same polymer formed from the same monomers and in the same amounts as the claimed invention, the pressure-sensitive adhesive layer of Matsumoto in view of Choi would inherently have the same ratio of loss tangent at 100⁰C to loss tangent at 30⁰C as the claimed invention, and therefore, would fall within the claimed range for ratio of loss tangent at 100⁰C to loss tangent at 30⁰C.
Regarding claims 16 and 19, Matsumoto in view of Choi teaches the elements of claim 1.
Matsumoto in view of Choi does not disclose the storage elastic modulus of the pressure-sensitive adhesive layer.
It is the examiner’s position that given the pressure-sensitive adhesive layer of Matsumoto in view of Choi comprises the same polymer formed from the same monomers and in the same amounts as the claimed invention, the pressure-sensitive adhesive layer of Matsumoto in view of Choi would inherently have the same room temperature storage elastic modulus as the claimed invention, and therefore, would fall within the claimed range for room temperature storage elastic modulus.
Regarding claim 17, Matsumoto in view of Choi teaches the elements of claim 1, and Matsumoto teaches the inclusion of a cross-linking agent (paragraph 0023).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (JP 2008/249901 A, published 16 Oct. 2008, hereinafter Matsumoto) in view of Choi et al. (KR 2014/0120262 A, published 13 Oct. 2014, hereinafter Choi) and further in view of Bae et al. (US Patent 2013/0114137 A1, published 09 May 2013, hereinafter Bae).
Regarding claims 5-7, Matsumoto in view of Choi teaches the elements of claim 4, and Matsumoto teaches a polarizer comprising a polyvinyl alcohol film that is prepared by being immersed in a potassium iodide solution (paragraph 0144).  
Matsumoto in view of Choi does not disclose the amount of potassium compound that remains in the polarizer, the inclusion of a zinc compound, and the relative amount of potassium compound to zinc compound.
Bae teaches a polyvinyl alcohol polarizer comprising 1-5 wt.% potassium iodide and 0.01-0.5 wt.% zinc salt (paragraphs 0010 and 0013), which corresponds to a ratio of potassium compound to zinc compound of 2 (1/0.5) to 500 (5/0.01).
Given that Matsumoto and Bae are drawn to polyvinyl alcohol polarizers comprising potassium iodide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amounts of potassium iodide and zinc salt as taught by Bae in the polyvinyl alcohol polarizer of Matsumoto in view of Choi.  Since Matsumoto and Bae are both drawn to polyvinyl alcohol polarizers comprising potassium iodide, one of ordinary skill in the art would have a reasonable expectation of success in using the amounts of potassium iodide and zinc salt as taught by Bae in the polyvinyl alcohol polarizer of Matsumoto in view of Choi.  Further, Bae teaches that his polyvinyl alcohol polarizer, which has a concentration gradient of zinc salt, undergoes less color change over time and has enhanced photodurability (paragraph 0049).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of potassium iodide and the relative amount of potassium iodide to zinc salt from the overlapping portion of the ranges taught by Matsumoto in view of Choi and further in view of Bae because overlapping ranges have been held to be prima facie obviousness.

Claims 1-4 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017/104349 A1, published 22 Jun. 2017, hereinafter Asatsu) and evidence provided by PubChem (“2-Phenoxyethyl acrylate,” accessed 16 May 2022).
Note: Text references to Asatsu are based on the English translation of the Description section of the document, unless otherwise indicated.
Regarding claims 1-4, 9-15, and 18, Asatsu teaches an adhesive composition laminated on an optical film used in a liquid crystal display device, and his optical laminate comprises a resin film (optical film, Item 3), polarizer (Item 2), and adhesive layer (Item 20) (Abstract, claim 14, Figure 4 [reproduced below, see original Japanese patent document], page 1, lines 10-13 and pages 31-32, lines 1297-1299).  

    PNG
    media_image2.png
    495
    791
    media_image2.png
    Greyscale

5 – Optical laminate
1a – Optical film with adhesive layer
10a – Polarizing plate
3 - First resin film
2 – Polarizer
20 – Adhesive layer
30 – Metal layer
40 – Substrate

(page 31-32, lines 1297-1299)


Asatsu teaches his acrylic pressure sensitive adhesive comprises butyl acrylate (BA, alkyl (meth)acrylate monomer having an alkyl group with 4 or more carbon atoms), methyl acrylate (MA, an alkyl (meth)acrylate monomer having an alkyl group with 3 or less carbon atoms), phenoxyethyl acrylate (PEA, aromatic group containing monomer), and 5-hydroxypentyl acrylate (5HPA, polar functional group-containing monomer unit) (Table 1, Example 1/A-1, see original Japanese patent document).  The amounts for Example 1/A-1 are listed in the table below, along with the calculated amounts of methyl acrylate: 53.1 parts, phenoxyethyl acrylate: 17.7 parts, and 5-hydroxypentyl acrylate: 6.2 parts per 100 parts of butyl acrylate (acrylate with 4 or more carbon atoms).
As evidenced by PubChem, phenoxyethyl acrylate has the chemical structure of Formula 1 (in claim 12 of the current invention) with n=1, R1 as hydrogen, A as a ethyl group, and Q as oxygen, and P is an aromatic ring.

Asatsu,
Example 1, A-1
Butyl Acrylate (BA)
Methyl Acrylate (MA)
Phenoxyethyl acrylate (PEA))
5-hydroxypentyl acrylate (5-HPA)
% based on all monomers
56.5
30
10
3.5
parts per 100 parts acrylate with C4+ ester
100
53.1
17.7
6.2
Low end of range (% of all monomers)


0%
1.75%
Upper end of range (% of all monomers)


30%
5.5%
Low end of range (parts per 100 parts acrylate with C4+ ester


0 parts
3.1 parts
Upper end of range (parts per 100 parts acrylate with C4+ ester


53 parts
9.7 parts
Claimed amounts
50 – 70 wt.%
(claim 9
30 – 65 parts / 100 parts acrylate with C4+ ester
(claim 11)
20 -45 parts / 100 parts acrylate with C4+ ester
(claim 13)
1 – 6 parts / 100 parts acrylate with C4+ ester (claim 15)


The amounts of the aromatic acrylate and polar acrylate in this example taught by Asatsu are somewhat outside of the claimed ranges: 20-45 parts for aromatic and 3-6 parts for polar acrylate; however, Asatsu teaches that the aromatic acrylate may be present in amounts ranging from 0 to 30 parts (based on the total amount of monomers, page 8, lines 320-323), which results in compositions with 0 – 53 (30/56.5*100) parts of aromatic acrylate per 100 parts of acrylate with an alkyl group with 4 or more carbons, which overlaps with the claimed amount of the aromatic acrylate.  Similarly, Asatsu teaches his two hydroxyl acrylates (polar acrylates) may be present in amounts ranging from 1.75 (1.5+0.25) to 5.5 (4.5+1) parts (based on the total amount of monomers, page 6, lines 243-253), so Asatsu teaches compositions with 3.1 (1.75/56.5) to 9.7 (5.5/56.5) parts of acrylate with a polar group per 100 parts of an acrylate with an alkyl group with 4 or more carbons, which overlaps with the claimed amount of polar monomer.
Asatsu teaches the gel fraction of his pressure sensitive adhesive is 50 – 95% (page 18, lines 719-725), and his optical laminate comprises a resin film (optical film) comprising polyolefin, cyclic polyolefin, or (meth)acrylic resin (page 25, lines 1005-1009).
Asatsu uses a different method for determining gel fraction; however, it is the examiner’s position that his method and the claimed method would result in similar gel fraction values.
Asatsu does not disclose the water vapor transmission rate of his resin film (optical film).  However, it is the examiner’s position that given the optical film of Asatsu and the optical film of the claimed invention are formed from the same polymers, the optical film of Asatsu would inherently have the same water vapor transmission rate as the claimed invention, and therefore, would fall within the claimed range for water vapor transmission rate.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amount of aromatic methacrylate, relative amount of polar monomer, and gel fraction from the overlapping portion of the ranges taught by Asatsu because overlapping ranges have been held to be prima facie obviousness.
It is the examiner’s position that given the pressure-sensitive adhesive layer of Asatsu comprises the same polymer formed from the same monomers and in the same amounts as the claimed invention, the pressure-sensitive adhesive layer of Asatsu would inherently have the same ratio of loss tangent at 100⁰C to loss tangent at 30⁰C as the claimed invention, and therefore, would fall within the claimed range for ratio of loss tangent at 100⁰C to loss tangent at 30⁰C.
In light of the overlap between the claimed optical laminate and that disclosed by Asatsu, it would have been obvious to one of ordinary skill in the art to use an optical laminate that is both disclosed by Asatsu and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 16 and 19, Asatsu teaches the elements of claim 1.
Asatsu teaches his pressure sensitive adhesive has a storage elastic modulus of 0.1 to 5 MPa in the temperature range of 23 to 80⁰C (page 17, lines 707-708).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected storage elastic modulus values from the overlapping portion of the range taught by Asatsu because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 17, Asatsu teaches the elements of claim 1, and Asatsu teaches his pressure sensitive adhesive comprises cross-linking catalysts (crosslinking agent) (page 12, lines 489-495

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asatsu et al. (WO 2017/104349 A1, published 22 Jun. 2017, hereinafter Asatsu) and further in view of Bae et al. (US Patent 2013/0114137 A1, published 09 May 2013, hereinafter Bae).
Regarding claims 5-7, Asatsu teaches the elements of claim 4, and Asatsu teaches a polarizer comprising a polyvinyl alcohol film that is prepared by being immersed in a potassium iodide solution (page 29, lines 1189-1193).  
Asatsu does not disclose the amount of potassium compound that remains in the polarizer, the inclusion of a zinc compound, and the relative amount of potassium compound to zinc compound.
Bae teaches a polyvinyl alcohol polarizer comprising 1-5 wt.% potassium iodide and 0.01-0.5 wt.% zinc salt (paragraphs 0010 and 0013), which corresponds to a ratio of potassium compound to zinc compound of 2 (1/0.5) to 500 (5/0.01).
Given that Asatsu and Bae are drawn to polyvinyl alcohol polarizers comprising potassium iodide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amounts of potassium iodide and zinc salt as taught by Bae in the polyvinyl alcohol polarizer of Asatsu.  Since Asatsu and Bae are both drawn to polyvinyl alcohol polarizers comprising potassium iodide, one of ordinary skill in the art would have a reasonable expectation of success in using the amounts of potassium iodide and zinc salt as taught by Bae in the polyvinyl alcohol polarizer of Asatsu.  Further, Bae teaches that his polyvinyl alcohol polarizer, which has a concentration gradient of zinc salt, undergoes less color change over time and has enhanced photodurability (paragraph 0049).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of potassium iodide and the relative amount of potassium iodide to zinc salt from the overlapping portion of the ranges taught by Asatsu in view of Bae because overlapping ranges have been held to be prima facie obviousness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Higashi et al. (EP 2727973 A1, published 07 May 2014) teaches a pressure-sensitive adhesive comprising (meth)acrylate monomers.  Kitamura et al. (US Patent Application 2009/0040611 A1, published 12 Feb. 2009) teaches polarizer comprising an iodine containing polyvinyl alcohol resin containing zinc, a protective film with low water-vapor permeability, and a cross-linked adhesive.  Misumi et al. (TW 2017/13741 A, published 16 Apr. 2017) teaches a polarizer and an adhesive comprising a (meth)acrylic copolymer containing an aromatic ring.  Muroi (WO 2016/194715 A1, published 08 Dec. 2016) teaches a polarizer with a protective layer and an adhesive layer comprising a (meth)acrylic copolymer.  Ota et al. (JP 2011/225764 A, published 10 Nov. 2011) teaches an optical laminate comprising an adhesive layer of a (meth)acrylate and a crosslinker.  Takahashi (US Patent Application 2012/0253061 A1, published 04 Oct. 2012) teaches a display panel containing an adhesive composition comprising a (meth)acrylate-based polymer.  Yano et al. (US Patent Application 2008/0278672 A1, published 13 Nov. 2008) teaches a pressure sensitive adhesive optical film for a display, which the adhesive comprises a (meth)acrylic polymer with hydroxyl-group containing monomers.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787